Affirmed and Majority and Concurring Opinions filed August 14, 2014.




                                         In The

                      Fourteenth Court of Appeals

                                 NO. 14-13-00042-CV

                     CLAY EXPLORATION, INC., Appellant
                                            V.

                  SANTA ROSA OPERATING, LLC, Appellee

                      On Appeal from the 12th District Court
                             Grimes County, Texas
                         Trial Court Cause No. 28262-A

                    CONCURRING OPINION

      I respectfully concur. Although I agree with the majority opinion conclusion
that the trial court did not abuse its discretion in light of the limiting language in
the order granting authority, I do not agree that we should consider whether the
receivership in this underlying cause is or is not still in effect.

      Under our appellate rules we should not reach the continued validity of the
receivership. The Texas Rules of Appellate Procedure require us to address “every
issue raised and necessary to final disposition of the appeal.” Tex. R. App. P. 47.1.
Specifically, the majority determines that “a claim of heirship communicated
outside the judicial process did not alone invalidate either the receivership or the
lease” and that “Santa Rosa failed to show the receivership was still in effect when
Ketchum executed the Clay lease.” Such a discussion is unnecessary in light of
our determination that the trial court did not abuse its discretion in disallowing a
lease executed beyond the scope of the receiver’s authority. As the majority
opinion states, we may affirm the judgment of the trial court on any basis presented
because the trial court’s judgment does not state a basis relied upon. We fully
resolve the appeal on the basis of receiver authority. The analysis requires no “belt
and suspenders” determination because such determinations are unnecessary to the
disposition of this appeal and, thus, approach advisory. See Tex. R. App. P. 47.1;
S. Tex. Water Auth. v. Lomas, 223 S.W.3d 304, 307 (Tex. 2007) (per curiam)
(courts are prohibited from issuing advisory opinions that decide abstract questions
of law without binding the parties by Article II, section 1, of the Texas
Constitution).

      Further, as a policy matter we should not decide the unnecessary question.
As the majority opinion notes, there are not only multiple parties to the underlying
proceeding by virtue of intervention and the competing motion herein, but also a
separate petition by Tayland Resources for the trial court to appoint a receiver.
Therefore, the broader legal question concerning the status of the receivership
below will impact subsequent and collateral proceedings. I recognize that there are
circumstances in which an appellate court may address additional issues that have
been properly raised and presented but are not “necessary” to the final disposition
of the appeal. See, e.g., Edinburgh Hosp. Auth. v. Trevino, 941 S.W.2d 76, 81
(Tex. 1997) (addressing issue not essential to the disposition of appeal to provide
trial court with guidance on retrial); Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d


                                         2
623, 626 (Tex. 1996) (appellate court may consider summary judgment grounds
“that the movant preserved for review and trial court did not rule on in the interest
of judicial economy”). But in this case, I would adhere to “‘the cardinal principle
of judicial restraint—if it is not necessary to decide more, it is necessary not to
decide more.’”     VanDevender v. Woods, 222 S.W.3d 430, 433 (Tex. 2007)
(quoting PDK Labs. Inc. v. U.S. Drug Enforcement Admin., 362 F.3d 786, 799
(D.C. Cir. 2004) (Roberts, J., concurring)).

      The majority is not faced with deciding a constitutional issue, as was present
in VanDevender.      See id.   But here, there are both collateral and probable
subsequent proceedings involved in this case: the receivership at issue is ongoing
and another related receivership is sought. I would therefore practice judicial
restraint to go no further than necessary in affirming the trial court’s order to
prevent the possibility of our holding impacting these proceedings.

      Accordingly, I do not join the majority’s discussion regarding the
continuation of the receivership in Part II.A. Because I agree with the majority
that the trial court’s order setting aside the Ketchum-Clay lease should be affirmed
because the receiver exceeded his authority, however, I respectfully concur.



                                /s/            Sharon McCally
                                               Justice

Panel consists of Justices McCally, Busby, and Donovan (Busby, J., Majority).




                                          3